DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean O’Neil on 04/08/2021.
The application has been amended as follows:
Abstract
Abstract, dated 08/02/2018, is amended to be in a separate abstract sheet, according to the attached abstract’s amendment.
Claims 
	Each of the claims 1, 5, 6, 7, 12-16, and 18-21 are amended according to the attached examiner’s amendment sheets.
Rejoinder
Claims 1-12 are allowable. Claims 13-24 are previously withdrawn from consideration as a result of a restriction requirement, Claim 13 include all the limitations of the allowable claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II as set forth in the Office action mailed on 07/14/2020, is hereby withdrawn and claims 1-12 and 13-24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.

Response to Amendment
	In view of the amendment, filed on 01/04/2021, and the above examiner’s amendments, the following rejections are withdrawn from the previous office action, mailed on 10/29/2020.
Rejection of claims 1-12 under 35 U.S.C. 102(a)(1) as being anticipated by Coffland et al.
Rejection of claims 1-13 on the ground of non-statutory double patenting over claims 1-20 of U.S. Patent No. 9,993,952.
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest “a seal molding system or method for forming a seal around a fitting mounted to a panel, as claimed in claims 1, 12, and 13.
The prior art of Cameron et al. (US 2015/0086295), please see the attached PTO-892 form, disclose a mold body (250) having a mold body inner geometry configured complementary to a fitting outer geometry of a fitting and having a mold body perimeter edge; a mold collar (230) having one or more mold collar engagement elements configured to engage with one or more fitting engagement elements of the fitting; the mold collar (230) configured to interlock with the mold body (250) at a body-collar interface in a manner causing the mold collar to be retained with the mold body, and allow free rotation of the mold collar relative to the mold body.
However, neither of closest references of Cameron et al nor Coffland et al disclose a mold body having a protruding mold body radial lip, wherein the mold body including one of an axially extending mold body ring flange 1, 12, and 13. Therefore, claims 1-24 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743                                                                                                                                                                                               	04/09/2021